DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erfinder (WO2007/122005) in view of Blasenheim et al. (US patent application publication 2005/0231723) (hereinafter Blasenheim).  
Regarding claim 1, Erfinder discloses a pallet comprising: a top deck (2) having a rectangular shape with outer exposed edges (6); a bottom deck having a rectangular shape with outer exposed edges (7); a plurality of spaced apart corner support blocks (5) and a plurality of intermediate support blocks (3) coupled between said top and bottom decks and forming a gap (4) therebetween for receiving a lifting member; and a plurality of centerline markings (8) on the outer exposed edges of at least one of said top and bottom decks so as to provide a visual aid to an operator of the lifting member.
Erfinder does not teach a pallet wherein the plurality of centerline markings comprise pad printed centerline markings.  Blasenheim teaches a pad printed marking (64 on a plate 20, see [0232]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Erfinder wherein the plurality of centerline markings are pad printed in view of Blasenheim’s teaching, because this arrangement would have replaced one known marking with another known marking.  
Regarding claim 2, Erfinder, as modified, teaches a pallet wherein the plurality of centerline markings further comprises a taped centerline marking (page 4 of translation).
Regarding claim 5, Erfinder, as modified, teaches a pallet wherein the plurality of centerline markings further comprises pre-molded plastic having a first color surrounded by a molded plastic having a second color, with the first color being lighter than the second color (pages 4-5 of translation). 
Regarding claim 6, Erfinder, as modified, teaches a pallet wherein the plurality of centerline markings further comprises recessed centerline markings with respect to the outer exposed edges of at least one of said top deck and said bottom deck (pages 4-5 of translation). 
Regarding claim 7, Erfinder, as modified, teaches a pallet wherein the plurality of centerline markings further comprises centerline markings extending on one of the outer exposed edges between said plurality of corner support blocks and said plurality of intermediate support blocks (Fig. 1). 
Regarding claim 8, Erfinder, as modified, teaches a pallet wherein the plurality of centerline markings further comprises centerline markings extending between a corner support block and an intermediate support block includes a gap corresponding to a center between the corner support block and the intermediate support block (page 4 of translation teaches sections). 
Regarding claims 15-18, Erfinder, as modified, teaches the method as claimed (see the above rejection of claims 1, 2 & 5 -8).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erfinder in view of Blasenheim and Isenborghs (EP 1614633).
Regarding claim 3, Erfinder, as modified, teaches the pallet as claimed.  Erfinder, as modified, does not teach a pallet wherein the centerline marking comprises a painted centerline marking.  Isenborghs teaches a painted centerline marking (5, see [0022]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Erfinder wherein the centerline markings are painted in view of Isenborghs’ teaching, because this arrangement would have replaced one known marking with another known marking.  
Claims 9-11, 13, 14 & 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breezer et al. (US patent 5,413,052) (hereinafter Breezer) in view of Isenborghs.
Regarding claim 9, Breezer discloses a pallet (Fig. 15) comprising: a top deck (122) having a rectangular shape; a bottom deck (124)having a rectangular shape; a plurality of spaced apart corner support blocks (125) and a plurality of intermediate support blocks (125) coupled between said top and bottom decks and forming a gap therebetween for receiving a lifting member (Fig. 15), with each corner and intermediate support block comprising: a pair of exposed support block side surfaces (see annotated Fig. 24) aligned with a respective corner, and an exposed support block corner surface (see annotated Fig. 24) extending between the pair of exposed support block side surfaces.
Breezer does not teach a plurality of centerline markings on the exposed support block corner surfaces of at least one of said plurality of corner and intermediate support blocks so as to provide a visual aid to an operator of the lifting member without having the plurality of centerline markings on the pair of exposed support block side surfaces.
Isenborghs teaches a pallet having a plurality of centerline markings (5) on the exposed support block corner surfaces of at least one of said plurality of corner and intermediate support blocks so as to provide a visual aid to an operator of the lifting member without having the plurality of centerline markings on the pair of exposed support block side surfaces ([0018 & 0021]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Breezer wherein a plurality of centerline markings are on the exposed support block corner surfaces of at least one of said plurality of corner and intermediate support blocks without having the plurality of centerline markings on the pair of exposed support block side surfaces in view of Isenborghs’ teaching, because this arrangement would have reduced damage from misaligned fork prongs.              
Regarding claim 10, Breezer, as modified, teaches a pallet wherein each centerline marking comprises a taped centerline marking (Isenborghs: [0022]).
Regarding claim 11, Breezer, as modified, teaches a pallet wherein each centerline marking comprises a painted centerline marking (Isenborghs: [0022]).
Regarding claim 13, Breezer, as modified, teaches a pallet wherein each centerline marking comprises pre-molded plastic having a first color surrounded by molded plastic having a second color, with the first color being lighter than the second color (Isenborghs: [0022-0023]). 
Regarding claim 14, Breezer, as modified, teaches a pallet wherein each centerline marking is recessed with respect to the outer exposed edges of said plurality of intermediate and corner support blocks (Isenborghs: [0021]). 

Regarding claims 19-22, Breezer, as modified, teaches the method as claimed (see the rejection of claims 9, 10, 13 & 14). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breezer in view of Isenborghs and Blasenheim 
Regarding claim 12, Breezer, as modified, teaches the pallet as claimed.  Breezer, as modified, does not teach a pallet wherein each centerline marking comprises a pad printed centerline marking.  Blasenheim teaches a pad printed marking (64 on a plate 20, see [0232]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Breezer, as previously modified, wherein the centerline markings are pad printed in view of Blasenheim’s teaching, because this arrangement would have replaced one known marking with another known marking.  
Response to Arguments
Applicant’s arguments, filed 1/25/2021, with respect to the rejection of claims 1 & 15 have been fully considered and are persuasive because Benetri is non-analogous art.  The rejections of claims 1 & 15 in view of Bentri have been withdrawn.  
However, a new rejection in which Blasenheim teaches pad printing is introduced.  
In response to a presumed argument that Blasenheim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Blasenheim is reasonably pertinent to the particular problem with which applicant is concerned which is pad printing markings on a pallet to enhance visibility.   Blasenheim teaches pad printing indicia 64 on a microplate 20 (see [0230-0239].  
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Isenborghs teaches away from having centerline markings on the exposed support block corner surfaces of the corner support block, the examiner disagrees.  Paragraph [0018] teaches a stripe or other visual indication continuing around corner 6 can also be envisioned.  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637